FILED
                                FOR PUBLICATION                             AUG 13 2013

                                                                         MOLLY C. DWYER, CLERK
                                JUDICIAL COUNCIL                          U.S. COURT OF APPEALS



                             OF THE NINTH CIRCUIT


 IN RE COMPLAINT OF                               No. 13-90073

 JUDICIAL MISCONDUCT                              ORDER



KOZINSKI, Chief Judge:

          Complainant has filed an Emergency Motion to Stay Proceedings Below

captioned as a motion in this misconduct proceeding. The misconduct complaint is

pending before me in my administrative capacity as presiding officer of the Judicial

Council of the Ninth Circuit. The Judicial Council is not a court and has no authority

to interfere with judicial proceedings. In re Complaint of Judicial Misconduct, 630

F.3d 1262 (9th Cir. Jud. Council 2011). Complainant cites 28 U.S.C. § 2106 but that

statute only applies to “court(s) of appellate jurisdiction,” which the Judicial Council

is not.

          The emergency motion is denied. The misconduct complaint is held in

abeyance pending resolution of the appellate proceedings in the underlying litigation.

See Commentary to Judicial-Conduct Rule 3 (“[C]onsideration and disposition of a

complaint under these Rules may be properly deferred by a chief judge until appellate
                                  page 2

proceedings are concluded … .”)


      DENIED.